DETAILED ACTION
This action is responsive to the amendments/remarks filed 11/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 2-4 and 6-14 are pending.
Claims 7-9 and 13 are withdrawn.
Claims 1 and 5 are cancelled.
Claims 2 and 14 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6, 10-12, and 14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-2015088603A, using the attached machine translation) in view of Yi (US Pub. 2007/0102023) or, alternatively, over Kamimura (JP-2015088603A) in view of Yi (US Pub. 2007/0102023) and Nakada (US Patent 5,470,421).
Regarding claim 2, Kamimura teaches a substrate processing apparatus (par. [0016] of the machine translation and Fig. 1, entirety, comprising: 
a substrate processing tub ([0016] and Fig. 1, processing tank #10 with inner tank #10a) configured to store an etching liquid and immerse a substrate for etching ([0016] and Fig. 1, wafer “W” and phosphoric acid etching solution “E”), 
an outer tub provided around the substrate processing tub ([0016] and Fig. 1, tank #10b);
a phosphoric acid processing liquid supply unit ([0019] and Fig. 1, etching solution tank #15A) configured to supply a phosphoric acid processing liquid ([0020] and Fig. 1, phosphoric acid with fluid connection to tank #10); 
a SiO2 precipitation inhibitor supply unit ([0019] and Fig. 1, tank #15B) configured to supply a SiO2 precipitation inhibitor ([0019]: low Si concentration phosphoric acid); and
a first circulation path ([0016] and Fig. 1, circulation line #20) configured to circulate the etching liquid stored in the substrate processing tub ([0016]), one end of the first circulation path being connected to the outer tub (Fig. 1, one end of #20 connected to #10b), and the other end of the first circulation path being connected to the substrate processing tub (Fig. 1, opposite end of #20 connected to nozzles #12 of tank #10).Page 2 of 12Appl. No. 16/144,016Submission dated January 28, 2021Response to Office action dated October 29, 2020

Kamimura does not teach a reserve tank configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit, nor a supply line that directly connects the reserve tank and the outer tub, wherein one end of the supply line is connected to the reserve tank and the other end of the supply line is connected to the outer tub; nor a pump configured to supply the reserve liquid stored in the reserve tank to the outer tub, nor a second circulation path configured to circulate the reserve liquid stored in the reserve tank.
However, Yi teaches a reserve tank (Yi – [0046] and Fig. 1, mixing tank #342) configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit (Yi – [0046]: mixes additive and phosphoric acid solution), a supply line that directly connects the reserve tank and the outer tub (Yi – [0039] and Fig. 1, line including #310 directly connects outer bath #120b and mixing tank #342 since a straight line can be drawn from #120b to #342- see below), wherein one end of the supply line is connected to the reserve tank and the other end of the supply line is connected to the outer tub (see below), and

    PNG
    media_image1.png
    583
    418
    media_image1.png
    Greyscale

a pump (Yi – [0039] and Fig. 1, pump #370) configured to supply the reserve liquid stored in the reserve tank to the outer tub (Yi – Fig. 1, #342 is fluidly connected to #120b and capable of delivering fluid as such via pump #370), and a second circulation path (see annotated Yi Fig. 1 below) configured to circulate the reserve liquid stored in the reserve tank (Yi – [0039] and as below, pump #370 capable of circulation fluid through the annotated path).

    PNG
    media_image2.png
    252
    321
    media_image2.png
    Greyscale

Kamimura and Yi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include the reserve tank/supply line of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

To clarify the record, the claim limitations “configured to store an etching liquid and immerse a substrate for etching”, “configured to supply a phosphoric acid processing liquid”, “configured to supply a SiO2 precipitation inhibitor”, “configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the SiO2 precipitation inhibitor supplied from the SiO2 precipitation inhibitor supply unit”, “configured to directly connect the reserve tank and the outer tub”, “configured to supply the reserve liquid stored in the reserve tank to the outer tub”, “configured to circulate the etching liquid stored in the substrate processing tub”, and “configured to circulate the reserve liquid stored in the reserve tank” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kamimura would be capable of performing the intended uses set forth above. Additionally, while modified Kamimura does not explicitly teach an “SiO2 precipitation inhibitor”, it would be capable of storing and dispensing such a material and meeting the claimed limitations if it was used in tank #15B of Kamimura.

Alternatively/additionally, as stated above, modified Kamimura does not explicitly teach that the second processing liquid supply unit is a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor (emphasis added to show that Kamimura teaches the structural elements of the limitation, but not the precise chemicals used therein).
However, Nakada teaches supplying a SiO2 precipitation inhibitor (Nakada – C2, L25-33: supplying hydrogen fluoride) to a phosphoric acid etching solution to eliminate silicon compounds/precipitates in solution (Nakada – C1, L14-24 and C2, L46-51).
Modified Kamimura and Nakada both teach semiconductor processing apparatuses and their related structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second processing liquid supply unit as taught by modified Kamimura to contain/supply hydrogen fluoride, an SiO2 precipitation inhibitor, in order to remove silicon impurities from an etching solution (Nakada – C2, L46-51) without the need of filters (Nakada – C1, L40-52) or frequent replacement of the etching solution (Nakada – C1, L61-C2, L1).

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Kamimura specifically teaches, however, that the phosphoric acid processing liquid contains a high silicon concentration (Kamimura – [0019]: phosphoric acid solution in tank #15A contains silicon concentration within a predetermined range) whereas Yi teaches the structural limitations of the reserve tank.

	
Regarding claims 4 and 10, Kamimura does not teach a mixer configured to mix the SiO2 precipitation inhibitor into the phosphoric acid processing liquid. 
However, Yi teaches a mixer (Yi – [0046]: mixing tank #342 has a mixer not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include mixer of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).
The remainder of the claim are merely intended uses of the mixer and are given patentable weight to the extent that the prior art structure would be capable of performing the intended uses. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be operated at any temperature desired. 
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claims 6 and 11, Kamimura does not teach a mixer configured to mix the SiO2 precipitation inhibitor into the phosphoric acid processing liquid. 
However, Yi teaches a mixer (Yi – [0046]: mixing tank #342 has a mixer not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include mixer of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

The remainder of the claim is merely an intended use of the mixer and is given patentable weight to the extent that the prior art structure would be capable of performing the intended uses. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1). 

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1).

Regarding claim 14, Kamimura does not teach wherein the other end of the supply line is connected to an upper side of the outer tub.
However, Yi teaches wherein the other end of the supply line (see below, end connected to outer tub #120b) is connected to an upper side of the outer tub (see below, where the supply line is “connected to” each and every surface of the outer tub).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include the reserve tank/supply line of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

    PNG
    media_image1.png
    583
    418
    media_image1.png
    Greyscale




Response to Arguments
Applicant has corrected a minor informality with claim 2, thus the objection to claim 2 is withdrawn.

Applicant argues (Remarks, pgs. 9-11) that the amendment to claim 2 regarding “a supply line that directly connects the reserve tank and the outer tub, wherein one end of the supply line is connected to the reserve tank and the other end of the supply line is connected to the outer tub” distinguishes the claim over the prior art of record, notably Yi. Respectfully, the Examiner disagrees. 
While the Examiner chose line #310 as the “supply line” for ease of identification in the previous Office Action, the Examiner notes that another reasonable interpretation of the Yi reference is to call the bolded supply path below the “supply line” as claimed. As such, these arguments are not persuasive.

    PNG
    media_image1.png
    583
    418
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT SWEELY/Examiner, Art Unit 1718  

/Benjamin Kendall/Primary Examiner, Art Unit 1718